Citation Nr: 0622451	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  05-25 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for lumbar degenerative disc disease with 
radiculopathy, residual of sacroiliac strain. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946 and from December 1990 to August 1991.  The record 
indicates that he had additional periods of service in the 
United States Air Force Reserves from 1980 to 1992.  

The instant appeal arose from a September 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Cleveland, Ohio, which granted a claim for 
service connection for lumbar degenerative disc disease with 
radiculopathy, residual of sacroiliac strain, and assigned a 
10 percent disability evaluation.

This appeal is advanced on the docket of the Board of 
Veterans' Appeals (Board) due to the veteran's advanced age.  
38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

The veteran's service-connected degenerative disc disease of 
the lumbar spine is manifested by severe limitation of motion 
without ankylosis; and there is nothing in the record to 
suggest that he had pronounced intervertebral disc syndrome 
with findings like absent ankle jerk or periods of acute 
signs or symptoms of intervertebral disc syndrome that 
required bed rest prescribed by a physician, and treatment by 
a physician of at least 6 weeks a year.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent, but no higher, 
is warranted for the service-connected degenerative disc 
disease of the lumbar spine.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.25, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 
(2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5291, 5292, 5293, 
5295 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that a higher disability rating is 
warranted for his service-connected low back disorder.  
Having carefully reviewed all the evidence of record in light 
of the applicable law, the Board has determined that a 40 
percent disability evaluation, but no higher, is warranted 
throughout the appeal period.  

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  When all the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Construing correspondence from the veteran in the light most 
favorable to him, the Board concludes that the veteran has 
appealed the initial evaluation assigned for his service-
connected low back disorder.  Because the veteran is 
appealing the initial assignment of his disability rating, 
the severity of the disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  In arriving at the decision in this case, the 
Board has considered the requirements of Fenderson and has 
determined that the evidence of record shows that the 
manifestations of his service-connected low back disorder 
have been generally consistent during the entire appeal 
period.  

The veteran's low back disorder is currently assigned a 10 
percent disability evaluation under Diagnostic Code 5243.  
38 C.F.R. § 4.71a (2005).  Under this new Diagnostic Code, a 
20 percent rating is warranted where forward flexion of the 
spine is between 30 and 60 degrees or where the combined 
range of motion for the thoracolumbar spine is not greater 
than 120 degrees.  A 40 percent rating under Diagnostic Code 
5243 is warranted where forward flexion of the thoracolumbar 
spine is 30 degrees or less.  The spine regulations were 
revised during the appeal period.  The creation of Diagnostic 
Code 5243 was effective September 26, 2003.  Regulatory 
amendments cannot be applied prior to their effective date.  
38 U.S.C.A. § 5110(g) (West 2002).  

Applying Diagnostic Code 5243 for the period on and after 
September 26, 2003, a higher rating, to 40 percent, is 
warranted.  Resolving reasonable doubt in the veteran's 
favor, the veteran's range of motion of the lumbar spine more 
nearly approximates 30 degrees or less of forward flexion, 
one of the criterion which, when satisfied, warrants a 40 
percent rating.  The veteran testified during his 2006 
personal hearing before the undersigned that he is only able 
to forward flex his back to about 20 degrees.  As the veteran 
is a physician, he is competent to address issues which 
require expert medical opinions.  While an August 2004 VA 
examination report shows a significantly greater range of 
motion than that reported by the veteran during his 2006 
hearing, the 2004 examiner also noted that the veteran's 
range of motion was limited by pain and that walking 
increased pain levels.  Affording the veteran the benefit of 
the doubt on this question, the Board finds that the criteria 
for a higher, 40 percent, evaluation are met.

Prior to September 26, 2003, Diagnostic Code 5292 provided 
for a 40 percent rating where limitation of motion of the 
lumbar spine is severe.  An inability to forward flex the 
lumbar spine beyond 20 degrees satisfies the criterion of 
severe limitation of motion of the lumbar spine.  
Accordingly, a 40 percent rating is warranted for the entire 
appeal period.

The 40 percent rating granted in this decision is the maximum 
schedular rating under both the old and the amended 
regulations for limitation of motion of the lumbar spine 
absent ankylosis, which has not been demonstrated in this 
case.  Higher ratings were also available under the old 
regulations for complete bony fixation of the spine or 
residuals of a fracture of the vertebra.  As the record 
reveals neither complete bony fixation of the spine nor 
vertebral fracture, however, a higher evaluation under either 
Diagnostic Code 5285 or Diagnostic Code 5286 is not 
warranted.  38 C.F.R. § 4.71a (2003). 
 
The Court has held that, when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups." DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  However, where the veteran is in 
receipt of the maximum evaluation due to limitation of 
motion, as here, those regulations are not for application.  
Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

Throughout the appeal period, intervertebral disc syndrome 
has been evaluated on the basis of the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 60 percent evaluation is warranted if 
incapacitating episodes have a total duration of at least six 
weeks in a year.  An "incapacitating episode" is defined as 
"a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician".  See 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2004), Note (1).

With regard to the second method of evaluation (combining 
separate evaluations of chronic orthopedic and neurologic 
manifestations), the criteria provide that when evaluating 
intervertebral disc syndrome on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
using the criteria from the most appropriate orthopedic 
diagnostic code(s), and neurologic disabilities are to be 
evaluated separately using the criteria from the most 
appropriate neurologic code(s).  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (2).  The term "chronic 
orthopedic and neurologic manifestations" were defined as 
"orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so".  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), 
Note (1).  

The evidence reveals that the veteran's service-connected 
lumbar spine disability does not more nearly approximate the 
criteria necessary for a rating in excess of 40 percent under 
Diagnostic Code 5293.  There is no evidence of incapacitating 
episodes which have a total duration of at least six weeks or 
a combination or orthopedic and neurologic manifestations to 
warrant a higher rating.  The veteran testified that his 
major impairments due to his service-connected back problems 
included problems walking, standing for prolonged periods, 
bending, and getting out of chairs, as well as numbness and 
pain in his legs.  

A review of the medical evidence does not reveal that within 
any year during this appeal period bed rest was prescribed by 
a physician and treatment by a physician was warranted for a 
total of six weeks.  During his August 2004 examination he 
reported that about three times a year he has a flare-up 
which requires him to lie in bed for a day or two.  In 
addition, the evidence does not reveal that the veteran 
otherwise manifests neurologic disabilities due to his 
service-connected back disorder which would warrant a higher 
rating.  Neuralgia, neuritis, and paralysis of the nerves, 
including the sciatic nerve, provide for a range of 
disability ratings.  38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2005).  However, the neurological manifestations of the 
veteran's service-connected back disorder are not so 
significant as to warrant a higher rating.

For example, the August 2004 VA examination report which 
provided neurological assessment found full strength in the 
lower extremities, intact sensation from the L3 to S1 
dermatomes, and normal bilateral reflexes at the patellar and 
Achilles.  In addition, a January 2005 private evaluation 
report noted that no neurological deficit was found on 
December 2004 physical examination.
 
Overall, the medical evidence reveals that the veteran does 
not have a significant neurological component to his service-
connected lumbar spine disability which could provide the 
basis for an increased rating.  Significantly, there is 
nothing in the record to suggest that the veteran had periods 
of acute signs or symptoms of intervertebral disc syndrome 
that required bed rest prescribed by a physician, and 
treatment by a physician for at least 6 weeks.  For the 
reasons explained above, the preponderance of the evidence is 
against entitlement to a rating in excess of 40 percent for 
his degenerative disc disease of the lumbar spine.  

Duty to assist and duty to notify

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that proper notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").  Notice should be given to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

VA provided the requisite notice by means of a letters to the 
appellant from the RO dated in February 2003, November 2003, 
and February 2004 advising him of the duty to assist and the 
duty to notify.  These letters were all issued prior to the 
rating decision which granted service connection for 
degenerative disc disease of the lumbar spine.  After the 
veteran disagreed with the initial rating assigned, he was 
told of the requirements to establish a successful claim for 
a higher evaluation.  He was advised of his and VA's 
respective duties, and was specifically asked to submit 
pertinent evidence in his possession to the RO.  

While the appellant has not claimed that VA has not complied 
with the notice requirements, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are no longer applicable with regard 
to the initial rating claim on appeal as service connection 
has been granted.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (holding that the Board does not commit prejudicial 
error in concluding that a notice letter complied with 
§ 5103(a) and § 3.159(b), where a claim for service 
connection has been substantiated, because such notice is not 
required).  The Court also found that, once a claim for 
service connection is substantiated, VA's statutory duties 
are specified under 38 U.S.C.A. §§ 5104 and 7105, and 
applicable regulatory duties are found at 38 C.F.R. § 3.103.  
Id.  VA satisfied these duties by issuance of the rating 
decision, statement of the case, and supplemental statements 
of the case.  In any event, a March 2006 notice letter 
explained assignment of disability ratings and effective 
dates.  For these reasons, there can be no possibility of any 
prejudice to the veteran under the holding in Dingess.

Although the timing of some of the notice letters may not 
comply with the requirement that notice must precede 
adjudication, the action of the Board and the RO cured any 
procedural defect because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In particular, he had the opportunity to testify and 
present evidence to the Board in May 2006.  Given the 
foregoing, the Board is satisfied that the veteran has been 
adequately informed of all elements of a valid notice. 

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

Here, the RO obtained the veteran's service medical records 
and VA treatment records.  The veteran provided private 
medical evidence and pertinent VA treatment records in 
addition to testimony at a hearing before the undersigned in 
May 2006.  He has not clearly identified any additional 
evidence which is pertinent to the claims adjudicated in this 
decision and has not been associated with the claims folder 
and, in fact, testified at the recent hearing that his VA 
claims folder contained all the pertinent evidence with 
regard to his claim.  A VA examination with medical opinions 
was also developed.  While the veteran, a physician himself, 
took exception with the brevity of the 2004 VA examination 
report, the Board finds that examination adequate for 
adjudication purposes, particularly in light of the fact that 
the Board gave great weight to the veteran's own medical 
testimony.  The examiner stated in the report that he 
reviewed the veteran's claims folder and performed diagnostic 
testing in connection with providing his opinion.  
Accordingly, the Board finds that the duty to assist was met.


ORDER

An initial rating of 40 percent, but not higher, is granted, 
for lumbar degenerative disc disease with radiculopathy, 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


